                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


  PAYJOY, INC.,                                  Case No. 4:19-cv-03977-HSG

        Plaintiff,

        v.                                       [PROPOSED] ORDER

  KENNETH T. CUCCINELLI, Acting
  Director, United States Citizenship and
  Immigration Services,

        Defendant.



       This cause comes before the Court upon the parties’ stipulation for the entry of
dispositive briefing schedule. For good cause shown, the Court ADOPTS the parties’ proposed
schedule. The parties are directed to comply with the following deadlines:


Defendant’s Service of the Administrative Record on Plaintiff:               October 1, 2019

Plaintiff’s motion for summary judgment:                                     October 22, 2019

Defendant’s opposition and cross-motion for summary judgment:                November 21, 2019

Plaintiff’s cross-opposition and reply:                                      December 6, 2019

Defendant’s reply:                                                           December 23, 2019




       IT IS SO ORDERED.


DATED: 10/3/2019                             _________________________________
                                             HON. HAYWOOD S. GILLIAM, JR.
                                             United States District Judge
